Citation Nr: 1231206	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic bladder disability.

2.  Entitlement to service connection for a chronic kidney disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from March 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2012.  This matter was originally on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.



FINDINGS OF FACT

1.  The Veteran does not have a chronic bladder disability that is related to active service.

2.  The Veteran does not have a chronic kidney disability that is related to active service.



CONCLUSIONS OF LAW

1.  A chronic bladder disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A chronic kidney disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's June 2012 Remand, the RO scheduled a hearing before the Board on Monday, August 6, 2012.  The Veteran did not report for this hearing.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2012 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  A July 2005 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Because the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in October 2010.  38 C.F.R. § 3.159(c)(4).  The October 2010 VA examiner addressed the etiology of the Veteran's urinary complaints in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The October 2010 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir .2004).  

The first question that must be addressed, therefore, is whether a chronic bladder disorder or a chronic kidney disorder is factually shown during service.  

The Veteran's service treatment records indicate that he presented on May 25, 1970, with complaints of bed wetting and frequent urination.  A May 27, 1970, note indicates, "kidney trouble" and temperature of 99 degrees.  Urinalysis was okay.  On June 1, 1970, a repeat blood test was ordered as the results had been lost.  On June 2, 1970, a repeat STS was done which was negative.  On the Report of Medical History completed by the Veteran in September 2970 in conjunction with a physical examination, the Veteran reported frequent or painful urination, venereal disease, and bed wetting.  

Despite findings in service of urinary symptoms, the Board cannot conclude a "chronic" bladder or kidney condition was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

 In addition, on the clinical examination for separation from service in October 1971, the Veteran's G-U system was evaluated as normal.  

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Calculi of the kidneys and bladder, nephritis, and cardiovascular-renal disease can be service connected on such a basis; however, the record is absent evidence of any of these conditions within a year following the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

The Veteran has not reported, and the evidence does not demonstrate, continuity of post-service bladder or kidney symptoms.  In 1972, the Veteran filed a claim with VA for service connection for disability of the digestive system evidencing his awareness that he could apply for VA benefits for service-related disabilities.  At that time he did not file a claim for service connection for bladder or kidney trouble.  This is inconsistent with any assertion construed that he has bladder and kidney disorders which have existed since service because it is reasonable to conclude that if he believed that he had bladder or kidney trouble in 1972 that was related to service, he would have claimed service connection for it at that time.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran underwent VA examination in October 2010 at which time he denied a history of trauma to the genitourinary system, a history of neoplasm, and general systemic symptoms due to genitourinary disease.  The Veteran reported weak or intermittent stream, urinary frequency but no hesitancy/difficulty starting stream, dysuria, dribbling, straining to urinate, urine retention, urethral discharge and renal colic.  There was also no urinary leakage and no history of recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis, hydronephrosis.  Erectile dysfunction most likely related to hypertension was also noted.  

The examiner noted that the Veteran's service treatment records showed treatment for lesions and sores on penis and bumps, blisters, and rash on groin.  In May 1970, the Veteran complained of frequent urination and bedwetting.  The examiner indicated that kidney trouble was noted and that, at an examination in September 1970, the Veteran reported long term frequent urination and enuresis was still a problem.  The examiner also noted that the service treatment records indicate that the Veteran was treated for gram negative intra- and extra-cellular diplococci (GC) with penicillin injections, penile ulcers, hemorrhoids, groin rash, folliculitis, lesions on penis (dark field stain and STS test negative); lice, and perirectal abscess.  

Physical examination demonstrated normal bladder examination, normal urethra examination, normal perineal sensation, normal testicles examination, normal epididymis/spermatic cord/scrotum examination.  There was no testicular atrophy.  The Veteran had a small patch on each inner groin of slightly hyperpigmented dermatitis compatible with tinea cruris.  

The examiner noted that according to GU evaluation, he had hematuria but no cancer, benign prostatic hypertrophy, and erectile dysfunction.  After laboratory tests and urinalysis results were reviewed, the examiner diagnosed the Veteran as having benign prostatic hypertrophy, erectile dysfunction, and negative work-up for hematuria.  The examiner opined that it was not at least as likely as not that any of the diagnosed conditions were related to treatment in the military for gonorrhea, non-specific urethritis, and blisters on the penis and genital rash.      

The Board notes that there is no medical opinion to the contrary.  No medical professional has ever related a chronic bladder disorder or a chronic kidney disorder to the Veteran's military service.  

Thus, the record is absent evidence of in-service incurrence of a chronic bladder or kidney disorder, evidence of calculi of bladder or kidney or nephritis within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between service and any bladder or kidney disorders. 

Although the Veteran contends that he has bladder and kidney disorders related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a chronic bladder disability is denied.

Entitlement to service connection for a chronic kidney disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


